743 N.W.2d 877 (2008)
Colin INNES, Plaintiff-Appellee,
v.
ALLIED AUTOMOTIVE GROUP, INC., and Reliance National Idemnity Company, Defendants-Appellants.
Docket No. 134319. COA No. 276633.
Supreme Court of Michigan.
January 30, 2008.
On order of the Court, the application for leave to appeal the May 24, 2007 order *878 of the Court of Appeals is considered and, it appearing to this Court that the case of Stokes v. DaimlerChrysler Corporation (Docket No. 132648) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.